DONOFRIO, Presiding Judge.
This case is before the Court by writ of certiorari to review the lawfulness of an award and findings of The Industrial Commission of Arizona which denied death benefits to the petitioner.*
The deceased was a Vice President and Legal Counsel for Arizona Land Title & Trust Company, respondent employer. On July 22, 1968, he collapsed in his office and died of' an acute arterial occlusion. Evidence was taken, and a hearing was held in this matter which resulted in a conflict in the medical evidence as to whether or not decedent’s death was causally related to the conditions of his employment. We have stated before:
“Even though the appellate court may feel that the weight of evidence as a whole is against the findings of the Industrial Commission, generally the appellate court may not disturb those findings if they are reasonably supported by sufficient, legally competent evidence. Where a case calls for expert testimony, the Court of Appeals will not substitute its opinion for that of the Industrial Commission, where the Commission has resolved the conflict in medical testimony. * * * ” Brewer v. Industrial Commission, 9 Ariz.App. 319, 451 P.2d . 897 (1969).
The award is affirmed.
STEVENS and CAMERON, JJ„ concur.

 This case was decided under the law as it existed prior to January 1,1969.